Broyles, C. J.
The defendant admitted the account sued upon but denied that he owed the entire amount, since he had been specially damaged on account of a breach of contract by the plaintiff. The defendant’s cross-petition, however, contained no allegation of general damages and no prayer for nominal damages, and, the evidence failing to show that the alleged special damages were recoverable, the court did not err in directing a verdict in favor of the plaintiff for the full amount of principal and interest sued for. See, in this connection, George B. Curd Co. v. Meigs Lumber &c. Co., 25 Ga. App. 504 (103 S. E. 740), and citations.

Judgment affirmed.


Luke and Bloochoorth, JJ., concur.